PER CURIAM
Pursuant to a plea agreement, defendant pled guilty to manufacture of a controlled substance as part of a scheme or network. He appeals from the sentence imposed under category 8 of the crime seriousness peale, arguing that the court erred because, after he was sentenced, the “scheme or network” language was held to violate Article I, sections 20 and 21, of the Oregon Constitution. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 201 (1991). He contends that the sentence may be reviewed under ORS 138.222(4)(b), which allows review of a claim that the sentencing court erred in ranking the seriousness of the crime.
Defendant does not dispute that, at the time of his sentencing, the crime to which he pled guilty was classified as category 8. His sentence resulted from the plea agreement. There was no reviewable error in the crime seriousness ranking. State v. Rathbone I, 110 Or App 414, 823 P2d 430 (1991); State v. Rathbone II, 110 Or App 419, 823 P2d 432 (1991).
Affirmed.